DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-12, 21-22, 30-36 and 38-39 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a magnetic-dielectric layer formed over at least some of the plurality of conductive regions and around sidewalls of the plurality of conductive pillars, the magnetic-dielectric layer including: a plurality of dielectric-material layers; and a plurality of magnetic-material layers, each of the plurality of magnetic-material layers being disposed between adjacent dielectric-material layers of the plurality of dielectric-material layers, a dielectric film disposed on the magnetic-dielectric layer, a multi-layer structure comprising: an adhesion laver disposed on the top surface of each of the plurality of conductive pilllars and portions of the dielectric film adjacent to the conductive pillars. a seed layer disposed on the adhesion layer: and secondary conductive regions disposed on the seed layer, and a secondary dielectric film disposed between sections of the multi-layer structure
as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a magnetic-dielectric layer around sidewalls of the plurality of conductive pillars, the magnetic-dielectric layer 
Claims 2-12, 22, 30-36 and 38-39 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 21.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837